               Case 1:20-cr-00659-CM Document 43 Filed 07/27/21 Page 1 of 1
              Case 1:20-cr-00659-CM Document 42 Filed 07/19/21 Page 1 of 1

   NEW YORK
    LONDON
                                                Duane Morris®                                                            SHANlHAI
                                                                                                                         ATLA'NTA
                                                                                                                        BALTlrORE
   SINGAPORE
                                                        FIRM and AFFILIATE OFFICES                                     WILMINGTON
  PHILADELPHIA
                                                                                                                           M1h11
    CHICAGO
 WASHINGTON, DC
                                                                                                                               '
                                                                                                                        BOCA RATON
                                                                                                                        PITTSljURGH
 SAN FRANCISCO                                            ERIC R BRESLIN                                                  NEWARK
 SILICON VALLEY                                     DIRECT DIAL + I 973 424 2063                                         LAS \h;GAS
   SAN DIEGO                                       PERSONAL FAX. +I 973 556 1552
                                                                                                                        CHERR\- HILL
  LOS ANGELES                                     E-MAIL: ERBreslin@duanemorns.com
                                                                                                                        LAl(EtAHOE
     TAIWAN
                                                                                                                         MYAl)IMAR
     BOSTON                                               www.duanemorrts com
                                                                                                                           OMAN
    HOUSTON
                                                                                                                 A GCC REPRESrlirA171 'E OFFICE
     AUSTIN                                                                                                            OF DUAi\r}.fORPJS
      HANOI
 HO CHI MINH CITY                                                                                                  ALLIANCEJ IN MEXICO
                                                                                                                       ANDS1LANKA




July 19, 2021

VIAECF                                                                                  l us.DC SONY
                                                                                        ! DOCUMENT
                                                                                                                               r
                                                                                                                               !
                                                                                                                                                  . 1I
Honorable Colleen McMahon
United States District Court                                                            I ELECTRO~lCALLY
                                                                                                  ,     I
                                                                                                            FILED:
Southern District of New York                                                            I DOC #:       I '  ' /  '
United States Courthouse                                                                 jDATE.FILED: 7f27/:J..f,:
500 Pearl Street
New York, NY 10007-1312                                                                                                        I
                                                                                                                               !
          Re:        United States v. Valtierra-Mata, No. 20-cr-00659(CM)                                                      i1
Dear Judge McMahon:                                                                                                            I
                                                                                                                               I
         I write to respectfully follow up on my January 29, 2021 request to staff one of~y
associates, Arletta Bussiere, on this case to bill for her time and appear on behalf of Mr.;           '
Valtierra-Mata. (ECF 15). As previously noted, Ms. Bussiere has experience as a secon~ chair at
trial, and I expect that she will considerably assist in providing the best defense for Mr. Valtierra-
Mata in the most cost-effective manner.                                                     1
                                                                                            i
                                                                                                                               I
        For the Court's convenience, we have included a "So Ordered" line should the Oourt
 grant our request. Thank you for your consideration.                                 !
                                                                            Respectfully submitted,

                                                                            /s/ Eric R. Breslin

                                                                            Eric R. Breslin
 cc: All Counsel of Record (Via E C ~                                        /,tel.._
 SO ORDERED                                     .·                  ~
                                  Honorable Colleen McMahon, U.S.D.J.
                                                                                         ..._


                                                                                                                               I
                                                                                                GREGORY R HAWORTH, RESIDENT PARTNER '
 DUANE MORRIS       LLP   A DU.AWARE LIMITEDLIABIUTY PARTNERSHIP
                                                                                        PHONE     +I   973 424 2000   FAX     ii    973 424 200 I '

                                                                                                                               i                  '
 ONE RIVERFRONT PLAZA, 1037 RAYMOND BLVD, SUITE 1800
 NEWARK, NJ 07102-5429
